8:20-cr-00175-RFR-SMB Doc # 111 Filed: 03/26/21 Page 1 of 1 - Page ID # 215




                 IN THE     I
                                   umJn
                              STATES DISTRICT COURT
                     FOR THE ISTRICT OF NEBRASKA
  UNITED STATES OF AMERICA
                                                                 CASENO.       8:20CR175
                          Plaintiff,
          vs.
                                                                 WAIVER OF PERSONAL
  PABLO LEYVA, et al                                         APPEARANCE AT ARRAIGNMENT
                                                                     AND ORDER
                          Defendant.

          Pursuant to Federal RDle o f ~ Procedure l0(b), tho defendant hereby waives
  personal appearance at the arraignmelt on the charge[s] currently pending against the defendant
  in this court,
          (1)      The defendant affirms receiving a copy ofthe superseding indictment;
          (2)      The defendant under:Jids the right to appear personally before the Court for an
  arraignment on the charge[s], and volltarilywaives that right; and                               .
          (3)      Tho defendant pleads   +t   guilty to all counts of tho superseding l n d i -


  ~                                       I               _____3,_~z_,s.._-__·(.(_ _
                                                                           cd___
 ~dant                                                    Date

 ~u--- ls~
         j                                                Date
                                                              3-       ~6-d'o': LI
  A:omey for Defendant

                                                  ORDER
          IT IS ORDERED that Defen ant's waiver is hereby accepted, and Defendant's not guilty
  plea to all counts is entered on record with the Clerk of Court.

                    26th day of _
           DATED this_           March          21
                                  _ _ _ ____, 20_.




                                                           ~---
                                                           UNITED STATES DISTRICT COURT
